internal_revenue_service department of the treasury number release date index number taxpayer subsidiary subsidiary date country y individuals a b c d cpa firm dear washington dc person to contact telephone number refer reply to cc intl plr-119816-00 date date legend this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 as follows i to file the agreements described in sec_1_1503-2a c with respect to the dual consolidated losses of subsidiary incurred in tax years ended on date sec_1 and which will allow the filing of agreements for the tax years ended on date sec_1 and for which such agreements were not previously filed ii to replace the agreements described in sec_1_1503-2a c with respect to the dual consolidated losses of subsidiary incurred in tax years ended on date sec_1 and with the agreements described sec_1_1503-2 pursuant to the transitional rule described in sec_1_1503-2 and iii to file the agreements described in sec_1_1503-2 with respect to the dual consolidated losses of subsidiary incurred in tax years ended on date sec_4 and which will allow the filing of agreements for subsidiary for the tax years ended on date sec_4 and for which such agreements were not previously filed and with respect to the dual consolidated losses of subsidiary incurred in tax years ended on dates and which will allow the filing of agreements for subsidiary for the tax years for which such agreements were not previously filed supplemental information was submitted in letters dated april plr-119816-00 june and and date the facts submitted for consideration are substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process subsidiary and subsidiary are both separate units within the meaning of sec_1_1503-2 and neither is a hybrid_entity_separate_unit within the meaning of sec_1_1503-2 subsidiary and subsidiary satisfy sec_1_1503-2a c i a and are not described in sec_1_1503-2 subsidiary is a dual_resident_corporation within the meaning of sec_1_1503-2a b by reason of having a business operation that constitutes a separate_unit within the meaning of sec_1_1503-2a b i subsidiary is also a dual_resident_corporation within the meaning of sec_1_1503-2 by reason of having a business operation that constitutes a separate_unit within the meaning of sec_1_1503-2 for the tax years ended on date sec_1 and subsidiary incurred dual consolidated losses as described in sec_1_1503-2 and also as defined in sec_1_1503-2 for the tax years ended on date sec_4 and subsidiary incurred dual consolidated losses as defined in sec_1_1503-2 none of the losses for any of those tax years have been used to offset the income of any other person under the income_tax laws of country y or any foreign_country subsidiary is a dual_resident_corporation within the meaning of sec_1_1503-2 by reason of having a business operation that constitutes a separate_unit whin the meaning of sec_1_1503-2 for the tax years ended on dates and subsidiary incurred dual consolidated losses as defined in sec_1_1503-2 none of those losses have been used to offset the income of any other person under the income_tax laws of country y or any foreign_country individuals a b c and d were employed as tax professionals by taxpayer and were responsible at various times for taxpayer’s consolidated federal_income_tax returns for the tax years ended on date sec_1 through during the tax_year ended on date taxpayer engaged cpa firm to review taxpayer’s consolidated federal_income_tax returns including the tax returns ended plr-119816-00 on dates and as part of that review it was discovered that taxpayer had not filed the agreements under sec_1_1503-2 for the dual consolidated losses_incurred by subsidiary in the tax years ended on dates and after the failure_to_file the required elections and agreements with respect to dual consolidated losses of subsidiary were identified it was realized that elections and agreements were also required for the dual consolidated losses of subsidiary incurred in the tax years ended on date sec_1 and the affidavits submitted by individuals a b c and d establish that taxpayer relied on these tax professionals and these tax professionals failed to advise taxpayer of the requirements to file the elections and agreements in order to deduct the dual consolidated losses sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the agreement is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter as follows i to file the agreements described in sec_1_1503-2a c with respect to the dual consolidated losses of subsidiary incurred in tax years ended on date sec_1 and which will allow the filing of agreements for the tax years ended on date sec_1 and for which such agreements were not previously filed ii to replace the agreements described in sec_1_1503-2a c with respect to the dual consolidated losses of subsidiary incurred in tax years ended on date sec_1 and with the agreements described in sec_1_1503-2 pursuant to the transitional rule described in sec_1_1503-2 plr-119816-00 and iii to file the agreements described in sec_1_1503-2 with respect to the dual consolidated losses of subsidiary incurred in tax years ended on date sec_4 and which will allow the filing of agreements for subsidiary for the tax years ended on date sec_4 and for which such agreements were not previously filed and with respect to the dual consolidated losses of subsidiary incurred in tax years ended on dates and which will allow the filing of agreements for subsidiary for the tax years for which such agreements were not previously filed the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the elections and agreements sec_301 -1 a no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the elections and agreements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer and the other authorized representative sincerely allen goldstein reviewer office of the associate chief_counsel international
